DETAILED ACTION
This office action is a response to an application filed on 10/25/2021, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title “Time sensitive Network” is too broad and does not clearly indicate the invention which the claims are directed. Please change the title to represent the appropriate invention to which the claims are directed. 
Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1 contains the word “Continuation” that is needless. Please take out the word “Continuation” form claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,166,325 (hereinafter, “Talebi Fard”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1,
Talebi Fard teaches a method comprising: receiving, by a session management function (SMF) from an access and mobility management function (AMF), a request for a time sensitive network (TSN) bridge (claim 1, paragraph 1 teaches this limitation); and 
sending, by the SMF to a user plane function (UPF) that supports TSN functionality, a message comprising configuration parameters of the TSN bridge, the configuration parameters comprising (claim 1, paragraph 2 teaches this limitation): 
an identifier of the TSN bridge (claim 1, paragraph 3 teaches this limitation); and 
an identifier of a port associated with TSN packet transmission (claim 1, paragraph 4 teaches this limitation).
In response to claim 2,
Talebi Fard teaches wherein the request is for establishment of a packet data unit (PDU) session (claim 2, paragraph 1 teaches this limitation).
In response to claim 3,
Talebi Fard teaches wherein the request comprises the identifier of the TSN bridge (claim 3, paragraph 1 teaches this limitation).
In response to claim 4,
Talebi Fard teaches wherein the request comprises the identifier of the port associated with TSN packet transmission (claim 4, paragraph 1 teaches this limitation).
In response to claim 5,
Talebi Fard teaches wherein the identifier of the port associated with TSN packet transmission comprises an identifier of a port of a wireless device for the TSN bridge (claim 5, paragraph 1 teaches this limitation).
In response to claim 6,
Talebi Fard teaches wherein the request comprises an identifier of a packet data unit (PDU) session (claim 6, paragraph 1 teaches this limitation).
In response to claim 7,
Talebi Fard teaches wherein the message comprises an identifier of a packet data unit (PDU) session (claim 7, paragraph 1 teaches this limitation).
In response to claim 8,
Talebi Fard teaches wherein the message is an N4 session establishment request message comprising an N4 session identifier (claim 8, paragraph 1 teaches this limitation).
In response to claim 9,
Talebi Fard teaches further comprising: sending, by the SMF to a network repository function (NRF), a discovery request message to select the UPF (claim 9, paragraph 1 teaches this limitation); and
receiving, by the SMF from the NRF, an identifier of the UPF that supports TSN functionality (claim 9, paragraph 2 teaches this limitation).
In response to claim 10,
Talebi Fard teaches wherein the discovery request message comprises a TSN capability indicator (claim 10, paragraph 1 teaches this limitation).
In response to claim 11,
Talebi Fard teaches a session management function (SMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the SMF to (claim 11, paragraph 1 teaches this limitation): 
receive, from an access and mobility management function (AMF), a request for a time sensitive network (TSN) bridge (claim 11, paragraph 2 teaches this limitation); and 
send, to a user plane function that support TSN functionality, a message comprising configuration parameters of the TSN bridge, the configuration parameters comprising (claim 11, paragraph 4 teaches this limitation): 
an identifier of the TSN bridge (claim 11, paragraph 5 teaches this limitation); and 
an identifier of a port associated with TSN packet transmission (claim 11, paragraph 6 teaches this limitation).
In response to claim 12,
Talebi Fard teaches wherein the request is for establishment of a packet data unit (PDU) session (claim 12, paragraph 1 teaches this limitation).
In response to claim 13,
Talebi Fard teaches wherein the request comprises the identifier of the TSN bridge (claim 31, paragraph 1 teaches this limitation).
In response to claim 14,
Talebi Fard teaches wherein the request comprises the identifier of the port associated with TSN packet transmission (claim 14, paragraph 1 teaches this limitation).
In response to claim 15,
Talebi Fard teaches wherein the identifier of the port associated with TSN packet transmission comprises an identifier of a port of a wireless device for the TSN bridge (claim 15, paragraph 1 teaches this limitation).
In response to claim 16,
Talebi Fard teaches wherein the request comprises an identifier of a packet data unit (PDU) session (claim 16, paragraph 1 teaches this limitation).
In response to claim 17,
Talebi Fard teaches wherein the message comprises an identifier of a packet data unit (PDU) session (claim 17, paragraph 1 teaches this limitation).
In response to claim 18,
Talebi Fard teaches wherein the message is an N4 session establishment request message comprising an N4 session identifier (claim 18, paragraph 1 teaches this limitation).
In response to claim 19,
Talebi Fard teaches further comprising: sending, by the SMF to a network repository function (NRF), a discovery request message to select the UPF; and receiving, by the SMF from the NRF, an identifier of the UPF that supports TSN functionality (claim 19, paragraph 1 teaches this limitation).
In response to claim 20,
Talebi Fard teaches a system, comprising: a session management function (SMF) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the SMF to (claim 20, paragraph 1 teaches this limitation): 
receive, from an access and mobility management function (AMF), a request for a time sensitive network (TSN) bridge (claim 20, paragraph21 teaches this limitation); 
send, to a user plane function (UPF) that support TSN functionality, a message comprising configuration parameters of the TSN bridge, the configuration parameters comprising (claim 20, paragraph 4 teaches this limitation): 
an identifier of the TSN bridge (claim 20, paragraph 5 teaches this limitation); and
an identifier of a port associated with TSN packet transmission (claim 20, paragraph 6 teaches this limitation); and 
the UPF, wherein the UPF comprises: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the UPF to receive the message (claim 20, paragraph 6 teaches this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20210007160…………………paragraphs 61-68 and 133-141.
20200351973………………. paragraphs 110-124.
20200059829………………. paragraphs 143-154.
20200267673………………paragraphs 181-184, 265-268 and 275-277
20210135770………………. paragraphs 182-184.
20210112001………………...paragraphs 106-109, 119-127, and 164-193.
20210099341………………. paragraphs 110-116.
20200404697………………paragraphs 108-113 and 122-126.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466      


/DIANE L LO/Primary Examiner, Art Unit 2466